           Case 1:21-mj-00047-ZMF Document 11 Filed 01/31/21 Page 1 of 1



                                  IN THE UNTTED STATES DISTRICT COURT


                                      FOR THE DISTRICT OF COLUMBIA




UNITED STATES OF       AMERICA                     )

                                                   )

           v.                                      )       CRIMINAL NO. 21.-mj-00O47



DOMINIC PEZZOLA

                                          NOTICE OF APPEARANCE


           COMES NOW Michael P. Scibetla and enters his appearance as pro hacvice counsel, as


lead attorneyto be noticed, for Mr. Donrinic Pezzola in the above captioned case.

                                                   Respectfu lly   su bm   itted,

                                                   MICHAEL P. SCIBETTA

                                           By:              /s/
                                                   Michael P. Scibetta, Esq.
                                                   30 West Broad Street
                                                   Suite 501
                                                   Rochester, New York t461,4
                                                   (s8s) 232-2770
                                                   m i ke @scibettalawoffice.com


                                          CERTIFICATE OF SERVICE


           I hereby certify on   the 26th day of January 202L a copy of same was delivered to the

partles of record, by email pursuant to the Covid standing order and the rules of the Clerk of

Co u rt.


                                                           ls/
                                                 Michael P. Scibetta
